 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) is made this 18th day
of April, 2011, by and between Rada Advisors, Inc. and Olympus Capital Group,
LLC (“Sellers”), shareholders (as set forth on Schedule A) of Cardio Vascular
Medical Device Corp., (“Company”) a Nevada Corporation, and Thomas DiCicco, (the
“Purchaser”).
 
RECITALS
 
A. The Sellers are the owners of an aggregate of 125,000,000 shares representing
approximately 62.8% (collectively, the "Shares") of the outstanding common stock
(the "Common Stock") of the Company.
 
B. The Purchaser desires to purchase from the Sellers, and the Sellers desire to
sell to the Purchaser, the Sellers' entire right, title and interest in and to
the Shares, for an aggregate purchase price of $200,000, in accordance with the
terms and provisions and subject to the conditions set forth herein (the
"Transaction").
 
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and for other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged, the parties agree:
 
1. Agreement to Purchase.  Subject to the terms and conditions of this
Agreement, the Sellers agree to sell the Shares for total cash consideration of
Two Hundred Thousand Dollars (U.S.) ($200,000.00) (the “Purchase Price”) .
 
2. Closing.  The closing of the sale of the Shares under this Agreement (the
"Closing") shall occur as promptly as possible following the receipt by the
Escrow Agent of: (i) the Purchase Price from the Purchaser by a wire transfer of
immediately available funds in accordance with wire transfer instructions to be
provided by the Escrow Agent prior to the Closing, (ii) the signed Promissory
Notes,  (iii) stock certificates representing the Shares from each of the
Sellers; and (iv) such other documents as reasonably requested by Buyer’s
counsel to facilitate title to the Shares to Purchaser.  The Closing shall occur
on May 13, 2011.
 
3.  At Closing, Hostelley shall resign from  the Board of the Company and shall
appoint two members of the Board of Directors who will be selected by the
Purchaser.  The  Board of Directors  has approved a the issuance of the
Promissory Notes and the conversion thereof into 2% (of the post closing reverse
stock split ) common shares outstanding.


4. Return of Escrow.  If the Closing does not occur by May 13, 2011 the Escrow
Agent shall deliver the Escrow Shares to Sellers and return the  Purchase Price
of $200,000 to Purchasers.
 
5. Representations, Warranties and Covenants of the Purchaser.  In order to
induce the Sellers to enter into this Agreement, the Purchaser represents and
warrants to the Sellers, and covenants for the benefit of the Sellers, as
follows:
 
(a) Due Authorization.  This Agreement has been duly authorized, validly
executed and delivered by the Purchaser and constitutes the valid and binding
agreement and obligation of the Purchaser enforceable against the Purchaser in
accordance with its respective terms, subject to limitations on enforcement by
general principles of equity and bankruptcy or other laws affecting the
enforcement of creditors' rights generally.
 
(b) Securities Acquired for Investment.
 
(i) The Purchaser understands that the Shares are being offered and sold to it
in reliance on specific provisions of federal and state securities laws and that
the Sellers are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the "Securities Act"), and applicable
state securities laws.
 
(ii) The Purchaser is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act.


(iii) The Purchaser (x) is and will be acquiring the Shares for the Purchaser's
own account, and not with a view to any resale or distribution of the Shares, in
whole or in part, in violation of the Securities Act or any applicable
securities laws and (y) has not offered or sold any portion of the Shares and
has no present intention or agreement to divide the Shares with others for
purposes of selling, offering, distributing or otherwise disposing of the
Shares.


 
-1-

--------------------------------------------------------------------------------

 
(iv) The Purchaser (x) is capable of evaluating the risks and merits of an
investment in the Company by virtue of its experience as an investor and its
knowledge, experience and sophistication in financial and business matters; (y)
recognizes that the Purchaser's investment in the Company involves a high degree
of risk; and (z) is capable of bearing the entire loss of its investment in the
Shares.
 
(v) The Purchaser has reviewed the Company's Annual Report on Form 10-KSB,
Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K, registration
statements and other reports recently filed by the Company with the Securities
and Exchange Commission.
 
(vi) The Purchaser has had an opportunity to meet with and to ask questions of
the Company's officers and directors in connection with its proposed purchase of
the Shares.
 
(vii) The Purchaser acknowledges that no specific representations or warranties
regarding the Company or its prospects have been made to it by any officer or
director of the Company or by the Sellers and that the Purchaser is relying
solely on its own evaluation in making an investment in the Company.
 
(c) Exemption from Registration; Restrictive Legend.  It is acknowledged that
the offer and sale of the Shares by the Sellers hereunder is intended to be
exempt from registration under the Securities Act by virtue of Section 4(1) of
the Securities Act.  The Purchaser understands that the Shares have not been,
and may never be, registered under the Securities Act; that the Shares cannot be
sold, transferred, assigned, pledged or subjected to any lien or security
interest unless they are first registered under the Securities Act and such
state and other securities laws as may be applicable or in the opinion of
counsel for the Company an exemption from registration under the Securities Act
is available (and then the Shares may be sold, transferred, assigned, pledged or
subjected to a lien, security interest or other encumbrance of any nature
whatsoever only in compliance with such exemption and all applicable state and
other securities laws); and that the following legend will be placed upon the
certificate for such shares of the Common Stock:
 
THE SALE AND ISSUANCE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR UNDER THE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION.  NEITHER
THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR NOT SUBJECT TO,
SUCH  REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE AND OTHER
SECURITIES LAWS.
 
(d) Broker-Dealer Status.  The Purchaser is neither a registered broker-dealer
nor an affiliate of any member broker-dealer firm of the National Association of
Securities Dealers, Inc.
 
(e) Compliance with Laws.  The Purchaser covenants and agrees, after purchasing
the Shares and thereby becoming a shareholder of the Company, to comply with all
applicable laws with respect to his ownership of the Shares.
 
6. Representations, Warranties and Covenants of the  Sellers.  Each of the
Sellers represent and warrant to the Purchaser, and covenant for the benefit of
the Purchaser, as follows:
 
(a) Organization and Power.  Each of the Sellers is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated hereby.
 
(b) Due Authorization.  This Agreement has been duly authorized, validly
executed and delivered by each of the Sellers and constitutes the valid and
binding agreement and obligation of the Sellers enforceable against the Sellers
in accordance with its respective terms, subject to limitations on enforcement
by general principles of equity and bankruptcy or other laws affecting the
enforcement of creditors' rights generally.
 
(c) Validity.  This Agreement has been validly executed and delivered by the
Sellers and is a valid and binding agreement and obligation of the Sellers
enforceable against the Sellers in accordance with its terms, subject to
limitations on enforcement by general principles of equity and bankruptcy or
other laws affecting the enforcement of creditors' rights generally.
 
(d) Ownership.  The Sellers are the legal, beneficial and registered owner of
the Shares, free and clear of any liens, security interests, charges or other
encumbrances of any nature whatsoever.  The Shares are validly issued, fully
paid and non-assessable.
 
(e)  No Conflict.  The execution, delivery and performance by the Sellers of
this Agreement, and the consummation of the transactions contemplated hereby,
will not (i) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any contractual obligations or other
agreements of the Sellers, or (ii) violate any provision of law applicable to
the Sellers.


 
-2-

--------------------------------------------------------------------------------

 
(f) Governmental Consents.  No registration, filing with the consent or approval
of, or other action by, any federal, state or other governmental authority,
agency, regulatory body, third party or other Person is or will be required in
connection with the execution, delivery and performance by the Sellers of this
Agreement and the consummation of the transactions contemplated hereby.
 
7.  Representations, Warranties and Covenants of the Company.  The Company
represents and warrants as follows:
 
(a) Public Disclosures.  The Company is a publicly traded company that files
reports and other information with the Securities and Exchange Commission
(“SEC”) and whose shares of common stock are quoted on the OTC Bulletin Board
under the symbol CVSL. To the knowledge of the Company, the Company’s filings
with the Securities and Exchange Commission (“SEC”)  are true and complete and
comply with the SEC's various reporting requirements.  
 
(b) The authorized capitalization of the Company consists only of two hundred
million (200,000,000) shares of common stock, of which 198,900,000 common shares
are issued and outstanding.
 
(c) All issued and outstanding shares are legally issued, fully paid and
non-assessable and are not issued in violation of the preemptive or other rights
of any person.  There are no convertible securities, warrants or options
authorized or issued, except for a convertible promissory note for $7,000 which
converts into  2% of the outstanding shares of Common Stock of the Company post
reverse stock split (at a split ratio to be determined by the nominees of the
Purchaser who will be nominated to the Board of Directors of the Company as
provided above)
 
(d) At Closing, the Company will have no subsidiaries.
 
(e) The books and records, financial and others, of the Company are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and the Company no liabilities with
respect to the payment of any country, federal, state, county, or local taxes;
and the Company shall have no liabilities and/or payables of no more than
$15,000 and which are detailed on Schedule 7(e) hereof.
 
(f) To the best knowledge of the Company, there are no other actions, suits,
proceedings or investigations pending or threatened by or against or affecting
the Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of the Company.  The Company
is not in default with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.
 
(g) The Company is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of the Company, and
there is no event of default in any material respect under any such contract,
agreement, lease or other commitment in respect of which The Company has not
taken adequate steps to prevent such a default from occurring.
 
(h) The information concerning the Company as set forth in this Agreement and in
the attached Schedules is complete and accurate in all material respects and
does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made in light of the circumstances
under which they were made, not misleading.
 
(i) The Company has good and marketable title to and is the sole and exclusive
owner of all of its properties, inventory, interest in properties and assets,
real and personal (collectively, the “Assets”) free and clear of all liens,
pledges, charges or encumbrances.  The Company owns free and clear of any liens,
claims, encumbrances, royalty interests or other restrictions or limitations of
any nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
The Company’s business.   No third party has any right to, and the Company has
not received any notice of infringement of or conflict with asserted rights of
other with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly on in the aggregate, if the subject of an unfavorable decision
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of the Company or any portion of its
properties, assets or rights.
 
(j) To the best knowledge of the Company, the Company’s common stock is DTC
eligible.
 
(k) To the best of the Company’s knowledge and belief, the Company has complied
with all applicable statutes and regulations of any federal, state or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets or condition of The Company or would not result in the Company incurring
material liability.


 
-3-

--------------------------------------------------------------------------------

 
(l) The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which the Company is a party or to which any of its properties or operations are
subject.


(m) Hostelley is the sole officer and director of the Company.


8. Conditions Precedent to the Obligation of the Sellers to Sell the
Shares.  The obligation hereunder of the Sellers to sell the Shares to the
Purchaser is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below.  These conditions are for the Sellers
sole benefit and may be waived by the Sellers at any time in its sole
discretion.
 
(a) This Agreement shall have been executed by the Purchaser and delivered to
the Sellers.
 
(b) The Escrow Agent shall have received the funds and Promissory Note
representing the Purchase Price on or before the close of business on May 11,
2011.
 
(c)The representations and warranties of the Purchaser set forth herein shall be
true and correct at the time of the Closing.
 
(d) No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement.
 
(e) No third party action shall have been commenced which action challenges the
consummation of the transactions contemplated hereby.
 
9. Conditions Precedent to the Obligation of the Purchaser to Purchase the
Shares.
 
The obligation hereunder of the Purchaser to purchase the Shares is subject to
the satisfaction or waiver, at or before the Closing, of each of the conditions
set forth below.  These conditions are for the Purchaser's sole benefit and may
be waived by the Purchaser at any time in its sole discretion:
 
(a) This Agreement shall have been executed by the Sellers and delivered to the
Purchaser.
 
(b) The Escrow Agent shall have received certificates representing the Shares.
 
(c)  Purchaser shall pay legal fees to an attorney to render an opinion (the
“Legal  Opinion”) that the Company is not a “shell company” as determined by
Rule 405 of the Securities Act of 1933  (“Rule 405”).  The Purchaser represents
that it will pay the fees for an attorney to perform such action, upon execution
of this Agreement.
 
(d) The representations and warranties of the Sellers set forth herein shall be
true and correct at the time of closing.
 
(e) No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement.
 
(f) No third party action shall have been commenced which action challenges the
consummation of the transactions contemplated hereby.


 
-4-

--------------------------------------------------------------------------------

 
10.Governing Law; Jurisdiction; Waiver.
 
(a) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida, U.S.A. applicable to agreements made and to be
performed in that state, without regard to any of its principles of conflicts of
laws or other laws which would result in the application of the laws of another
jurisdiction.  This Agreement shall be construed and interpreted without regard
to any presumption against the party causing this Agreement to be drafted.
 
(b) In connection with any action, suit or proceeding between the parties
relating to this Agreement, or transactions contemplated hereby and thereby,
each of the parties unconditionally and irrevocably consents to the exclusive
jurisdiction of the courts of the State of Florida located in Palm Beach County
and the Federal District Court for the Southern District of Florida.  Each of
the parties hereto unconditionally and irrevocably waives any objection to venue
in Palm  Beach, County or such district, and agrees that service or any summons,
complaint, notice or other process relating to such suit, action or other
proceeding may be effected in the manner provided in Section 9 hereunder.
 
(c) Each of the parties hereto hereby waives its rights to a jury trial of any
claim or cause of action based upon or arising out of this Agreement, or the
transactions contemplated hereunder including contract claims, tort claims,
breach of duty claims and all other common law or statutory claims.  Each of the
parties hereto hereby represents and agrees  that each has reviewed this waiver
and each knowingly and voluntarily waives its rights to a jury trial following
consultation with legal counsel.  In the event of litigation, a copy of this
Agreement may be filed as a written consent to a trial by the court.
 
11. Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement, or in connection with the transactions
contemplated hereby and thereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows:  (a) if personally
delivered, on the Business Day (as such term is hereinafter defined) of such
delivery (as evidenced by the receipt of the personal delivery service); (b) if
mailed by certified or registered mail return receipt requested, four (4)
Business Days after the aforesaid mailing; (c) if delivered by overnight courier
(with all charges having been prepaid), on the second Business Day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing); (d) on the second business day after delivery to a
recognized international express courier company (with all charges having been
prepaid); or (e) if delivered by facsimile transmission, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day (as evidenced by the
printed confirmation of delivery generated by the sending party's telecopier
machine).  For the purposes of this Agreement, the term "Business Day" means a
day other than a Saturday, Sunday or a day on which banking institutions in the
State of Florida are authorized or obligated by law or executive order to
close.  If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 11), or the refusal to accept
same, the notice shall be deemed received on the Business Day the notice is sent
(as evidenced by a sworn affidavit of the sender).  All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:
 
If to Sellers:


c/o JMS Law Group, PLLC
1000 Woodbury Road, Suite 110
Woodbury, NY 11797
Tel: 516.422.6285


If to Purchaser:
Hamilton & Associates Law Group, P.A.
101 Plaza Real, Suite 201 S
Boca Raton Florida 33432
Tel 561-416-8956


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 11.
 
12. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.
 
13. Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Waivers.  Any waiver by the Purchaser, on the one hand, and the Sellers, on
the other hand, of any breach of or failure to comply with any provision or
condition of this Agreement by the other party shall not be construed as, or
constitute, a continuing waiver of such provision or condition, or a waiver of
any other breach of, or failure to comply with, any other provision or condition
of this Agreement, any such waiver to be limited to the specific matter and
instance for which it is given.  No waiver of any such breach or failure or of
any provision or condition of this Agreement shall be effective unless in a
written instrument signed by the party granting the waiver and delivered to the
other party hereto in the manner provided for hereunder in Section


 
-5-

--------------------------------------------------------------------------------

 
15.  No failure or delay by either party to enforce or exercise its rights
hereunder shall be deemed a waiver hereof, nor shall any single or partial
exercise of any such right or any abandonment or discontinuance of steps to
enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right .
 
16. Assignment.  This Agreement and the rights and obligations hereunder may not
be assigned by any party hereto without the prior written consent of the other
parties hereby.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, estate and legal representatives.
 
17. Headings.  The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.
 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.


SELLERS:


Rada Advisors, Inc.




By:___________________
    Jeff Stein President


Olympus Capital Group, LLC




By:____________________
      Steve Grivas, Managing Member


Cardio Vascular Medical Device Corp.




By:________________________
        David Hostelley, President


PURCHASER:




_________________________
By: Thomas DiCicco, an individual




 
-6-

--------------------------------------------------------------------------------

 